Citation Nr: 1453975	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for recurrent hemangiomata of both thighs with residual tender scars, claimed as residuals of bilateral vein stripping.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 until November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

This claim was previously remanded by the Board in November 2012 and June 2013.  The requirements of the remands were fulfilled and the case was properly returned to the Board.  

The Veteran provided testimony at a February 2013 hearing held at the RO before the undersigned Veterans' Law Judge.  A transcript of the hearing is associated with the Veteran's Virtual VA claims folder.  


FINDINGS OF FACT

The currently demonstrated bilateral lower extremity varicose vein disability is shown as likely as not to have had its clinical onset during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt in the Veteran's favor, his disability manifested by bilateral lower extremity varicose veins was due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in November 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  

The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also informed the Veteran as to the law pertaining to reopening a prior final denial with new and material evidence.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  

Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examination reports, VA opinions, the Veteran's lay statements, February 2013 hearing testimony before the undersigned, and an informal hearing presentation from the Veteran's representative.

In June 2013, the Board remanded the claim in order for the AOJ to obtain a VA opinion on whether the Veteran's pre-existing bilateral lower extremity varicose vein disability increased in severity beyond the natural progression of the disease during service.  

The VA opinion and supporting rationale was provided in a July 2013 report.  The AOJ then re-adjudicated the issue on appeal in a Supplemental Statement of the Case dated August 2013.  Thus, there has been substantial compliance with the Board's June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

The Veteran here is shown to have reported undergoing a varicose vein ligation on a July 1979 Report of Medical History.  On the Report of Medical Examination dated July 1979, scars, left leg were noted; the remainder of the examination report is illegible.  

To the extent that the Veteran was noted to have had a history of having undergone a varicose vein ligation prior to service, only scars of the left lower extremity were identified at the time of the service entrance examination.  Thus, on this record, the Board finds that the Veteran did not manifest varicose veins when he entered active service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Significantly, a service treatment note dated in May 1980 showed that the Veteran complained of having left thigh pain and swelling of four days duration.  He reported undergoing vein stripping in approximately 1975 before service.  

The Veteran noted at this consultation that, upon strenuous activity, he would experience symptoms of protruding veins and that this symptomatology had been present for approximately one year.  The assessment at that time was that of a varicose vein.  

The service treatment records showed that the Veteran underwent  the excision of a recurrent bilateral thigh hemangiomata in January 1982.  He was noted to have dilated, painful veins on the anterior aspect of the both thighs beneath previously made transverse incisions.  

The Veteran was examined by the peripheral vascular surgery service in August 1984.  The examiner noted that the Veteran had the "same degree of recurrence, but no real problems" following the January 1982 excision of bilateral hemangiomata.  Healed surgical incisions were noted on the medial aspect of both thighs with recurrent hemangiomata beneath both incisions.  The examiner provided an impression, noting: "recurrent hemangiomata both thighs, no indication for repeat excision at this time (good chance for second recurrence anyway)."  

The November 1984 separation Report of Medical History and Report of Medical Examination were silent for any mention of the Veteran's bilateral lower extremity varicose vein disability.   

The Veteran was afforded a VA examination in June 2009.  The examiner noted that the Veteran underwent a bilateral saphenous vein stripping at age 14 or 15 and developed varicose veins in both thighs soon thereafter.

The VA examiner noted that the Veteran's varicose vein disability was a progressive condition and that some degree of recurrence was inevitable.  The examiner noted that the Veteran received treatment in service that improved his condition.  

The VA examiner also noted that they were unable to identify any evidence of aggravation beyond the natural progression of the disease as a result of service.  

The VA examiner cited to studies that showed varicose veins was a progressive disease process that was not consistently shown to be related to lifestyle risk factors.  

A separate study cited by the VA examiner showed that varicose vein surgery did not cause circulation problems or increase the risk of varicose veins to reappear; on the contrary, surgery was noted to prevent deterioration of the venous system.

An additional VA opinion was obtained in July 2013 regarding whether the Veteran's pre-existing bilateral lower extremity varicose vein disability had increased in severity beyond the natural progression of the disease during service.  The July 2013 VA examiner noted that he had reviewed the service treatment record and the medical literature cited in the June 2009 VA examination report.  

The July 2013 VA examiner noted that it would have been expected for the Veteran to have had recurrence no matter what his post-initial stripping employment, occupation, or schooling was.  The examiner added that there was no objective evidence that the expected recurrence in service was aggravated beyond what it would have been had he not been in the military.  The diagnosis was that of bilateral recurrent varicose veins of both lower extremities, status post vein stripping.  

In support of his claim, the Veteran has offered hearing testimony and statements that, during service, he experienced recurrent pain and swelling in his lower extremities, including symptoms of numbness, aching, throbbing, and tenderness at the site of his prior bilateral saphenous vein stripping.  

There is no dispute that Veteran is competent to report symptoms of recurrent pain and swelling in his bilateral lower extremities because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6. 465, 469 (1994); see also Cartright v. Derwinski, 2. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the medical opinions in this case noted that the Veteran's varicose veins was a progressive condition that did not increase beyond natural progression during service, the actual varicose veins noted to have developed in service are not shown to have clearly and unmistakably existed prior to service.  In fact, the opinions here tend to show that ligation performed before service resulted in amelioration of the varicose veins treated at that time.     

Thus, based on a review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current varicose veins of both lower extremities represents a separate and distinct disease process that as likely as not had its clinical onset during the Veteran's period of active service.    

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for varicose veins of both lower extremities, status post vein stripping is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


